In an action, inter alia, to recover damages for fraud and negligence, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Buell, J.), dated December 21, 1988, which dismissed the complaint insofar as it is asserted against the defendants Dime Savings Bank of New York and American Title Insurance Company.Ordered that the judgment is affirmed, with costs.The defendant bank and title insurance company were entitled to rely upon the statutory short-form power of attorney (see, General Obligations Law § 5-1501) presented to them by the defendant Fiumara, the plaintiffs’ son-in-law, as that form was valid on its face and the circumstances surrounding its presentation would not have put a reasonable person on notice that something was amiss (cf., Collision Plan Unlimited v Bankers Trust Co., 63 NY2d 827). Thus, the Supreme Court did not err in dismissing the negligence causes of action asserted against those defendants. Thompson, J. P., Brown, Kunzeman and Eiber, JJ., concur.